     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

          - against -                            18cr333 (JGK)

AKSHAY AIYER,                                    AMENDED OPINION AND
                                                 ORDER
                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     On November 26, 2019, after a three-week trial, the jury

returned a verdict of guilty against the defendant Akshay Aiyer

for one count of conspiracy in restraint of trade in violation

of 15 U.S.C. § 1, the Sherman Act. The verdict was signed by all

the jurors and confirmed by a poll of the jurors in open court.

Following the verdict, a number of allegations of juror

misconduct came to the Court’s attention. In response to the

allegations and after hearing from the parties about all open

matters, on December 13, 2019 the Court conducted an interview

with Juror No. 3 in connection with the allegations. At this

time, the Court declines to conduct further inquiries or grant

any relief to the defendant in connection with the allegations

of juror misconduct.

                                   I.

                                   A.

     On November 26, 2019, the same day the jury returned its

verdict, Juror No. 6 sent a letter to the Court. As was the case



                                   1
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 2 of 19



for all jurors, Juror No. 6 had signed the verdict form and

responded to the poll in open court affirming the verdict.

     The letter made a series of allegations. Some of the

allegations were that other jurors pressured Juror No. 6 into

voting for a guilty verdict and that Juror No. 6 eventually

acquiesced. The letter also described an incident in which Juror

No. 5 asked Juror No. 6 if Juror No. 6 had taken the elevator

with the defendant. The comment occurred after Juror No. 6 tried

to request evidence during deliberation to support his concerns

with a guilty verdict. The letter reported that at another time,

Juror No. 3 noted that the defendant and someone in the gallery

whom the juror mistook for the defendant’s brother, smiled at a

good defense examination of a witness. At that time, Juror No. 3

allegedly had commented: “They smile now, but they wouldn’t be

smiling at the end of this.” The letter also described comments

made by Juror No. 3 about the Court’s instructions not to

consult outside sources during the trial. Allegedly, at one

point during the trial, Juror No. 6 overheard Juror No. 3 say to

Juror No. 1: “The judge said we cannot talk about or lookup

information about the case, he never said that my girlfriend

can’t” and “even my boss looked up the case.” Additionally,

Juror No. 3 allegedly stated at another point that “he had

looked up information on members of the counsel, . . . and one

member of the counsel looked skinny in her picture.” Finally,


                                   2
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 3 of 19



the letter suggested that various jurors were puzzled by the

Court’s instructions during deliberation and that most of the

deliberation was spent trying to understand what the Court’s

instructions meant on various issues of law.

     After the Court brought the letter to the attention of the

parties, the parties made submissions to the Court. In one

submission, the defense brought to the attention of the Court

another instance of alleged juror misconduct about which the

defense became aware only after Juror No. 6’s letter. The

allegation was that Juror No. 4 had recorded a number of

podcasts during and after the trial as part of a standing weekly

podcast series that Juror No. 4 released on Spotify, YouTube,

and the Apple Podcast Application. For portions of these

podcasts, Juror No. 4 referred to his jury service and commented

on certain aspects of the case. During the trial, Juror No. 4

recorded three podcasts. His trial-related discussions primarily

concerned his dismay at having been selected as a juror, the

fact that it was boring to be a juror, and the fact that the

judicial system should not be set up in such a way that

defendants are sent to prison, or not, based upon the decision

of jurors who are often bored and do not wish to be present in

court. In the mid-trial podcasts, Juror No. 4 frequently

mentioned the fact that he wished to say more about the trial

but that he did not know how much he was allowed to say during


                                   3
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 4 of 19



the trial. Therefore, he stated repeatedly that he would save

many of his observations until the trial had concluded.

     In the one post-trial podcast in which he discussed his

service, the Juror discussed briefly the fact that the defendant

had been found guilty, that the Juror believed the defendant

was, in fact, guilty, and that the Juror nonetheless felt badly

that the defendant would be sent to prison. To the extent the

Juror discussed the trial beyond that, the Juror spent the bulk

of the post-trial podcasts making a number of comments about the

physical appearance and demeanor of counsel for both parties,

the trial judge, and the Court’s staff.

     All the podcasts were recorded by the Juror and consisted

of the Juror talking uninterrupted for about an hour without

soliciting comments from any person or speaking with any other

person.

     Additionally, it was brought to the attention of the Court

that Juror No. 4 and Juror No. 3 had connected on social media

after the trial.

                                   B.

     Thus, the Court became aware of the following four

categories of allegations of juror misconduct after the verdict

was returned: 1) the allegations of juror bias against the

defendant as described in Juror No. 6’s letter; 2) allegations

of misconduct during deliberation, including that Juror No. 6


                                   4
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 5 of 19



was pressured during deliberations to return a guilty verdict

and not to inquire about further evidence, as well as

allegations of juror confusion during deliberations; 3)

allegations that extraneous information about the case and

parties reached Juror No. 3 during the course of the trial,

including, but not limited to, a picture of defense counsel; and

4) allegations that Juror No. 4’s social media use during and

after trial constitutes misconduct, namely the podcasts he put

out during and after trial and the fact that he connected with

Juror No. 3 through social media after the trial.

     The first, second, and fourth categories did not require

further inquiry for reasons explained below. The third category

did require further inquiry. After conducting an interview with

Juror No. 3, the Court ended the post-verdict inquiry for

reasons explained below.

                                  II.

     The standard for conducting a post-verdict inquiry into

allegations of juror misconduct is high because of the real risk

that jurors may be harassed following a verdict and because our

system of criminal justice depends upon jurors deliberating in

private, secure in the knowledge that their deliberations will

not become public. See Tanner v. United States, 483 U.S. 107,

119-21 (1987); United States v. Moon, 718 F.2d 1210, 1234 (2d

Cir. 1983) (“[C]ourts are, and should be, hesitant to haul


                                   5
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 6 of 19



jurors in after they have reached a verdict in order to probe

for potential instances of bias, misconduct or extraneous

influences.”). At the same time, certain allegations of juror

misconduct, such as allegations of racial animus on the part of

any juror or allegations that the jurors considered extraneous

prejudicial information not admitted at trial, may implicate a

defendant’s Sixth Amendment rights. See Peña-Rodriguez v.

Colorado, 137 S. Ct. 855, 871 (2017) (racial animus); Bibbins v.

Dalsheim, 21 F.3d 13, 16-17 (2d Cir. 1994) (extraneous

information).

     To protect both interests, the defendant’s Sixth Amendment

rights and the public’s interest in the confidentiality of jury

deliberations, “a post-verdict inquiry into allegations of such

misconduct is only required ‘when there is clear, strong,

substantial and incontrovertible evidence that a specific,

nonspeculative impropriety has occurred which could have

prejudiced the trial of a defendant.’” United States v. Baker,

899 F.3d 123, 130 (2d Cir. 2018) (alterations omitted) (quoting

Moon, 718 F.2d at 1234). “Allegations of impropriety must be

‘concrete allegations of inappropriate conduct that constitute

competent and relevant evidence,’ though they need not be

‘irrebuttable because if the allegations were conclusive, there

would be no need for a hearing.’” Baker, 899 F.3d at 130-31




                                   6
      Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 7 of 19



(alterations omitted) (quoting United States v. Ianniello, 866

F.2d 540, 543 (2d Cir. 1989)).

                                     A.

      With respect to the first, second, and fourth categories,

the allegations are not the kind of “clear, strong, substantial

and incontrovertible evidence that a specific nonspeculative

impropriety has occurred which could have prejudiced the trial

of a defendant.” Moon, 718 F.2d at 1234.

                                     1.

      The allegations of juror bias arise from two specific

allegations in Juror No. 6’s letter. First, there is the comment

that Juror No. 5 made to Juror No. 6 during deliberations after

Juror No. 6 tried to request evidence to support his concerns

with a guilty verdict, namely “Did Akshay took [sic] the

elevator with you?” while other jurors allegedly laughed and

made jokes. Second, there is the comment that Juror No. 3 made

during the trial when he saw the defendant and someone Juror No.

6 believed was the defendant’s brother 1 smiled during parts of

the defense counsel’s cross examination, that “they smile now,

but they wouldn’t be smiling at the end of this.” Defense

counsel reads into these comments a suggestion that Jurors No. 3

and 5 were biased against the defendant on the basis that the




1 Defense counsel has indicated in its submissions that the person was not in
fact the defendant’s brother.
                                      7
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 8 of 19



defendant is of Asian ancestry. However, there is nothing at all

in the remarks that suggests any racial bias.

     These comments do not rise to a “clear statement that

indicates [a juror] relied on racial stereotypes or animus to

convict a criminal defendant.” Peña-Rodriguez, 137 S. Ct. at

869. The comments themselves contain no hint of racial bias and

the defense charge of racial animus is rank speculation. See

Baker, 899 F.3d at 133 (finding that speculation about a juror’s

comment, which “could possibly indicate that the juror

determined” guilt on racial animus did not meet the “narrow

exception to the no-impeachment rule” in Peña-Rodriguez).

     Nor does the comment by Juror No. 3 that the defendant

“wouldn’t be smiling at the end of this” suggest any kind of

pre-trial bias, ethnic or otherwise, that would rise the level

of clear evidence needed to require a post-trial evidentiary

hearing. The comment does not rise to the level of the comment

at issue in United States v. Haynes, in which an alternate juror

reported that, prior to deliberations, “some of the women on the

jury had said that [the defendant] might be guilty, [because]

she’s here.” 729 F.3d 178, 191 (2d Cir. 2013). Moreover, the

comments in Haynes were brought to the Court’s attention before

the jury reached its verdict, and therefore inquiry into those

comments did not implicate the important cautions against post-

verdict inquiries. See id. In any event, the comment in this


                                   8
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 9 of 19



case does not demonstrate pre-existing bias against the

defendant, but rather demonstrates a Juror’s contemporaneous

view of the evidence. And the comment falls far short of the

comment in Baker, in which there was an allegation that, after

the trial was over, a Juror said that “he knew the defendant was

guilty the first time he saw him.” Baker, 899 F.3d at 134. The

Second Circuit Court of Appeals found that even that comment did

not necessitate a post-trial inquiry. See id.

     In short, the allegations of juror bias are speculative and

do not meet the standards set forth in Peña-Rodriguez and Baker

for impeaching the verdict or conducting a further inquiry.

                                   2.

     As for the second category of allegations, that Juror No. 6

was pressured during deliberations to vote for a guilty verdict,

those allegations do not rise to the level of coercion that

would be sufficient to conduct a post-verdict inquiry or to

impeach the verdict. The allegations of intrajury pressure are

not specific enough to require a post-verdict inquiry. See

United States v. Sattar, 395 F. Supp. 2d 66, 76-77 (S.D.N.Y.

2005), aff’d sub nom., United States v. Stewart, 590 F.3d 93 (2d

Cir. 2009). It is true that the Second Circuit Court of Appeals

has suggested that in extreme circumstances, allegations of

intrajury pressure may rise to the level necessary to impeach

the verdict, such as “credible allegations of threats of


                                   9
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 10 of 19



violence leveled by one juror by another[.]” Anderson v. Miller,

346 F.3d 315, 327 (2d Cir. 2003). In general, however, mere

intrajury verbal pressure is not an “outside influence” for

purposes of an inquiry of juror misconduct and “vague and

conclusory” allegations of intrajury pressure will not give rise

to a post-verdict inquiry. See United States v. Yeagley, 706 F.

Supp. 2d 431, 434-35 (S.D.N.Y. 2010); Sattar, 395 F. Supp. 2d at

76-77.

     Further, in this case, Juror No. 6 eventually voted guilty,

signed the verdict form, and affirmed his verdict when polled by

the Court. The juror never brought any concerns to the Court’s

attention during jury deliberations. The stability of jury

verdicts would be imperiled if any dissatisfied juror could vote

with the other jurors and then upset a unanimous verdict

solemnly arrived at and affirmed in open court by the simple

expedient of alleging pressure after the jury was discharged.

See id.

     Nor do allegations that the jury was confused by certain

legal principles in this case warrant further inquiry. Those

matters pertain to the jurors’ mental processes and should not

become the subject of inquiry absent extraordinary circumstances

not present in this case. See Yeager v. United States, 557 U.S.

110, 122 (2009) (“Courts properly avoid such explorations into

the jury’s sovereign space[.]”); Tatum v. Jackson, 668 F. Supp.


                                   10
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 11 of 19



2d 584, 594 (S.D.N.Y. 2009) (refusing to overturn a verdict on

the basis of alleged juror confusion). Moreover, there was no

suggestion during deliberations that the jurors were confused in

any way, such as a note to the Court requesting clarification on

some point. The post hoc misgivings of a single juror are an

insufficient basis to conduct a post-verdict inquiry.

                                   3.

     The fourth category of allegations related to Juror No. 4’s

social media use also does not raise any concerns that

necessitate a post-verdict inquiry. In certain circumstances, a

juror who connects with other jurors over social media or makes

public comments about the trial over social media may threaten a

defendant’s Sixth Amendment right to an impartial jury. See

United States v. Ganias, 755 F.3d 125, 132 (2d Cir. 2014).

However, the use of social media alone is not, without more,

prejudicial to the defendant because “[a] mistrial or other

remedial measure is required only if juror misconduct and actual

prejudice are found.” United States v. Cox, 324 F.3d 77, 86 (2d

Cir. 2003); see also United States v. Feng Ling Liu, 69 F. Supp.

3d 374, 385-86 (S.D.N.Y. 2014) (finding no prejudice when jurors

made public tweets during and after the trial because the nature

of the communications did nothing to indicate that the jurors

did not deliberate impartially or take their civic duties




                                   11
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 12 of 19



seriously), aff’d sub nom., United States v. Feng Li, 630 F.

App’x 29 (2d Cir. 2015).

     The Court has reviewed Juror No. 4’s mid-trial and post-

trial podcasts cited by the defense. The Juror’s mid-trial

podcasts did not contain any evidence of prejudice or evidence

that the Juror did not deliberate fairly and impartially. Juror

No. 4 stated repeatedly that he would refrain from discussing

the case during the trial because he did not know the extent to

which he was allowed to discuss the trial. Rather, Juror No. 4

stated that he would write his thoughts down in order to discuss

after the trial concluded. The Juror did not discuss the facts

of the case itself and mostly complained about jury duty and his

levels of boredom. Nothing in his statements indicated bias

against the defendant. Moreover, he stated explicitly that he

would be unbiased in deliberations, at the end of the day. He

also said that he understood the gravity of his role and that he

would render a fair and just decision. In another podcast, he

said that he was going to be fair and would not say the

defendant was guilty if the defendant was not or that the

defendant was not guilty if it was not true. Nothing that Juror

No. 4 discussed during his mid-trial podcasts could be construed

as indicating any bias towards the defendant and it did not

amount to prejudice. See Feng Ling Liu, 69 F. Supp. 3d at 385




                                   12
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 13 of 19



(discussing juror tweets in which “an actual showing or

reasonable inference of bias” was absent).

     To the extent that the Juror’s comments indicate that he

may not have been paying full attention during the trial or that

he was bored, his comments appeared to be hyperbolic

exaggerations made in the course of what the Juror describes as

a comedy podcast. Moreover, those comments are undermined by the

Court’s own observations of the Juror during trial in which he

appeared to be attentive. See United States v. Steele, 390 F.

App’x 6, 14 (2d Cir. 2010) (“[T]he trial judge is in a unique

position to ascertain an appropriate remedy, having the

privilege of ‘continuous observation of the jury in court.’”)

(quoting United States v. Panebianco, 543 F.2d 447, 457 (2d Cir.

1976)).

     The Juror’s post-verdict statements likewise do not

indicate that the Juror was biased against the defendant or that

anything occurred during the trial or deliberations that was

prejudicial to the defendant and that would warrant a post-

verdict inquiry. In the post-verdict podcast, the juror spent

most of the time describing the mannerisms and physical

attributes of counsel for the parties and the Court’s staff. The

Juror also noted that the defendant had been convicted. To the

extent the Juror revealed anything about deliberations or his

personal feelings about the verdict, the Juror stated, in


                                   13
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 14 of 19



substance and in between jokes on the topic, that he did not

feel good about the fact that the jury convicted the defendant

and sent the defendant to prison.

     In short, nothing spoken by Juror No. 4 during his podcasts

suggests that he was biased against the defendant or that the

defendant was prejudiced by Juror No. 4’s podcasts in a way that

would necessitate a post-verdict inquiry. Indeed, the Juror’s

YouTube channel indicates that his podcasts receive very little

publicity, and that at most several dozen people listen to each,

making the podcasts even less capable of causing prejudice to

the defendant.

     Moreover, the fact that Juror No. 3 and Juror No. 4 may

have connected on social media after the trial does not

demonstrate prejudice to the defendant. There is no indication

that they discussed the case or the defendant at all during the

trial. There is therefore no showing of prejudice or the

possibility of prejudice based on Juror No. 4’s social media

activities and therefore no need for the Court to conduct a

further inquiry.

                                   B.

     The third category of allegations raised a different

question because it was the only one of the four categories that

raised a real possibility that “extraneous prejudicial

information was improperly brought to the jury’s attention.”


                                   14
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 15 of 19



Fed. R. Evid. 606(b)(2)(A). In particular, the second category

contained allegations that Juror No. 3 had looked up information

about defense counsel, which raised a possibility that he had

conducted further outside research during the case in violation

of the Court’s repeated instructions. Additionally, there were

allegations that Juror No. 3’s girlfriend and boss had looked up

information about the case. Because these allegations fell into

a “narrow” exception for extraneous information, see Bibbins, 21

F.3d at 17, the Court conducted an interview with Juror No. 3 on

December 13, 2019 to determine whether any extraneous

information came to the Juror’s attention and if so whether the

information was the kind that could be classified as

prejudicial.

     The Court was mindful, when conducting the interview, not

to allow the juror to “go on to testify about the effect of that

information on the juror’s mental processes or the jury’s

deliberations.” Id. The Court invited the parties to submit

questions to the Court before the interview. Counsel for the

defense and the Government were present for the on-the-record

interview and, after the interview, out of the presence of the

juror, the Court asked if there were any further questions for

the juror and there were none.

     At the interview, the Court asked whether Juror No. 3 had

done any research into the case or about any of the parties or


                                   15
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 16 of 19



lawyers. The Juror answered that he had not done any research

into the case during the trial and that he had followed the

Court’s instructions throughout the course of the trial and

deliberations. The Juror explained that after the case was over,

he learned that his office manager, who had received letters

from the Court informing her that the Juror would be away from

work, had conducted some research into the trial. The Juror also

noted that his father, for whom he worked, saw the letter from

the Court about the Juror’s service, and that he was therefore

aware of the title of the case. The Juror further explained that

the Juror looked at something once the trial was over, but that

he had not looked at any outside sources during the course of

the trial. Additionally, the Juror explained that during the

course of the trial, some of the jurors would comment on the

physical appearance and trial mannerisms of the lawyers. The

Juror also explained that on one occasion his girlfriend asked

him about the case, but he told her he was not allowed to speak

about it. Finally, the Juror volunteered that on the day of the

verdict, he overheard some of the Marshals assigned to the trial

courtroom commenting on how much certain expert witnesses called

by the parties were paid.

     There is no basis to pursue any further inquiries of any of

the jurors. At this time, the inquiry into juror misconduct will

end because there is no reason to suggest that there was any


                                   16
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 17 of 19



prejudicial information improperly brought to the attention of

the jury in this case. See United States v. Stewart, 433 F.3d

273, 303 (2d Cir. 2006) (“The inquiry should end whenever it

becomes apparent to the trial judge that ‘reasonable grounds to

suspect prejudicial jury impropriety do not exist.’”) (quoting

Moon, 718 F.2d at 1234). Similarly, nothing that has come to

light rises to the level that would warrant a new trial or any

other sort of relief that the defendant might seek.

     Indeed, the interview of Juror No. 3 confirmed the decision

not to conduct further inquiries. During the interview, the

Juror was forthcoming in his answers and explained in matter-of-

fact and credible terms how his father and boss could have

learned about the case by virtue of the Court’s letter sent to

the Juror’s employer. He further credibly explained that he had

not looked up information about the case or counsel during

trial. To the extent that there is any conflict between Juror

No. 3’s testimony and the allegations contained in Juror No. 6’s

letter, Juror No. 3’s direct statements are more credible than

the alleged comments that Juror No. 6 claims to have overheard,

particularly when the Court instructed the jurors to bring to

the Court’s attention during the trial if any juror violated the

Court’s instructions not to look at or listen to anything about

the case outside the courtroom. Further, Juror No. 6 brought his

concerns to the Court only after he became dissatisfied with the


                                   17
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 18 of 19



unanimous verdict. Moreover, even crediting Juror No. 6’s

hearsay account that some information came to the attention of

the jury in the form of information about defense counsel, such

extraneous information does not rise to the level that it would

likely influence a typical juror. See Bibbins, 21 F.3d at 17

(citing Miller v. United States, 403 F.2d 77, 83 n.11 (2d Cir.

1968)). Thus, the defendant has failed to show that there is any

basis for a continuing juror inquiry and no basis to overturn

the verdict based on alleged extraneous information considered

by any juror.

     There is no “clear, strong, substantial and

incontrovertible evidence” that “extraneous prejudicial

information was improperly brought to the jury’s attention”

warranting further post-verdict inquiry. See Baker, 899 F.3d at

130-31; Fed. R. Evid. 606(b)(2)(A).




                               CONCLUSION

     After considering all the allegations brought to the

Court’s attention, all the arguments of the parties, and after

conducting a post-verdict interview with one Juror in this case,

the Court declines at this time to conduct any further inquiries




                                   18
     Case 1:18-cr-00333-JGK Document 201 Filed 01/15/20 Page 19 of 19



and finds no basis to vacate the jury’s verdict based on these

allegations.

SO ORDERED.

Dated:    New York, New York
          January 15, 2020              ____/s/ John G. Koeltl ______
                                                John G. Koeltl
                                         United States District Judge




                                   19
